Citation Nr: 1220891	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-02 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a heart disorder, to include coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to October 1970, from January 1973 to July 1975, and from April 1978 to September 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi.

In December 2009, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file.

This matter was previously before the Board in November 2009 and February 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

The Board notes that the issue of entitlement to service connection for coronary artery disease has been recharacterized as entitlement to service connection for a heart disorder, to include coronary artery disease.  Although the RO characterized the service connection claim as one for coronary artery disease, the Veteran's May 2006 claim discusses in-service dizziness and light headedness, syncope, orthostatic hypotension, slow and irregular heartbeat, and bradycardia.  The Board has, therefore, recharacterized the issue to allow for consideration of the claim as for a heart disorder, generally.  See 38 C.F.R. § 19.35 (RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue); See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider alternative current conditions within the scope of the Veteran's claim); Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Both for the general proposition that VA is obligated to review all issues which are reasonably raised from a liberal reading of 
the appellant's substantive appeal); but see Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008) (holding that claims involving overlapping symptoms must be considered independently because they rest on distinct factual bases). 
In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The  issue of entitlement to an effective date earlier than May 25, 2006, for the assignment of a 30 percent disability rating for major depressive disorder with anxiety has been raised by the record, but still has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  

In a February 2012 statement, the Veteran indicated that he was scheduled for a stress test on February 28, 2012, with Dr. Paul Mullen, a private physician in Gulfport Mississippi.  Therefore, it appears that there is an outstanding report of a stress test that may have bearing on the Veteran's claim for service connection.  However, a review of the record indicates that this record has not yet been associated with the Veteran's claims file.  Because this private medical record may be useful in deciding the Veteran's claim, an attempt to obtain it should be made.  38 C.F.R. § 3.159(c)(1) (2011). 
Additionally, in a February 2012 statement, the Veteran maintained that he was entitled to service connection for his heart disorder, as secondary to his service-connected hypertension.  Pursuant to a February 2011 Board decision, the RO granted service connection for hypertension wherein a 10 percent disability rating has been assigned, effective May 25, 2006.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that such disability was either (a) caused by or (b) is aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The claims file contains a January 2010 VA examination report and August 2011 VA addendum opinion regarding whether the Veteran's heart disorder is directly related to his periods of active service.  However, an opinion has not been provided as to whether the Veteran's heart disorder is related to his service-connected hypertension.  In order to make an accurate assessment of the Veteran's claim of service connection for a heart disorder, it is necessary to have a medical opinion that reconciles the question of whether the Veteran's current heart disorder was due to or is aggravated by his service-connected hypertension based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  The Board thus finds that another examination and opinion addressing the etiology of the Veteran's disorder is necessary in order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  After procuring any necessary authorization and information of the private physician from the Veteran, the RO/AMC shall obtain and associate with the claims file result of the February 28, 2012, stress test from Dr. Paul Mullen.  

2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination by a physician that has not previously examined the Veteran to determine the nature and etiology of any heart disorder found on examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken. 

The examiner is directed to identify all heart pathology found to be present.  Based upon examination of the Veteran and review of his pertinent medical history, the examiner is requested to offer an opinion with supporting analysis as to whether it is at least as likely as not that any heart disorder found on examination was either (a) caused by or (b) is aggravated (permanently worsened) by the service-connected hypertension.  

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  If necessary, the examiner shall attempt to reconcile the opinion with any other medical opinions of record.  Any opinions expressed must be accompanied by a complete rationale.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

